Citation Nr: 0216265	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corp from November 28, 1967 to June 13, 1969.  During that 
time the veteran served one year in Vietnam, with a job 
specialty as a machine gunner.  He was awarded the Combat 
Action Ribbon and the Presidential Unit Citation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
which the RO denied service connection for the veteran's 
cause of death.  


FINDINGS OF FACT

1.  The veteran served on active duty from 1967 to 1969, 
during which time he served in the Republic of Vietnam.

2.  The veteran died of a pulmonary embolism a consequence of 
nasopharyngeal cancer, which is as likely as not related to 
exposure to herbicide during his service in Vietnam.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran died on January [redacted], 1998.  
He was 49 years old.  The death certificate reports the 
immediate cause of death as pulmonary embolism due to 
nasopharyngeal cancer.  A summary of the veteran's hospital 
course reveals that the veteran had been diagnosed with 
locally advanced nasopharyngeal carcinoma in December 1997.  
He presented with extreme pain in the neck and was treated 
with radiation.  He received chemotherapy in January 1998, 
and experienced intractable nausea and vomiting and was 
unable to hold down any foods or fluid.  As a result, he was 
admitted to the hospital.  His condition stabilized while in 
the hospital.  On January [redacted], 1998 the veteran was brought to 
a clinic for routine radiation therapy.  There, he suddenly 
developed shortness of breath and cardiac arrest.  An autopsy 
revealed massive bilateral pulmonary emboli.  During his 
lifetime, the veteran had not been awarded service connection 
for any disability.

Service connection for the cause of a veteran's death may be 
established where evidence shows that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As noted above, and reflected in his DD Form 214, the veteran 
served a one-year tour in Vietnam.  He was assigned to the 
26th Marines.  Personnel records show participation in combat 
expeditions and participation in the defense of the Da Nang 
sector.  A citation accompanying the award of the 
Presidential Unit Citation reflects extraordinary heroism 
demonstrated during the battle for Khe Sanh from January 20 
to April 1, 1968.  

Effective December 27, 2001, the law was amended by, among 
other things, instituting a presumption of exposure to 
herbicides (including Agent Orange) for all veterans who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, regardless of whether they 
develop one or more of the presumptive diseases listed in 38 
U.S.C.A. § 1116(a)(2) (unless there is affirmative evidence 
to establish that a veteran was not exposed to any such agent 
during service).  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C.A. § 1116).  Consequently, given that 
the veteran served in the Republic of Vietnam during the 
statutorily designated period, the Board presumes his 
exposure to herbicide agents, such as Agent Orange.  Inasmuch 
as this new standard is more favorable to the appellant; the 
Board finds no prejudice in proceeding to the resolution of 
the appeal without previous notification to the appellant of 
the new rule.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Having established exposure to Agent Orange during service, 
the remaining question is whether that exposure is related to 
the nasopharyngeal cancer that caused the veteran's death.  
On this point, the Board initially observes that as recently 
as June 2002 VA declined to add this cancer to the list of 
presumptive diseases because it found that credible evidence 
against an association between the cancer and exposure to 
herbicide agents outweighed the evidence supporting the 
existence of such an association.  Notices, 67 Fed. Reg. 
42600, 42602 (June 24, 2002).  

However, the evidence in this veteran's case is weighted more 
heavily on the side of the existence of an association.  In 
particular, the Board is persuaded by the opinions of two 
physicians that there is likely a connection in this case.  
First, P.W., M.D., opined, in a letter dated in November 
1999, that the veteran's illness may have been related to 
exposure to Agent Orange during service.  By letter dated in 
December 2000, this physician, who treated the veteran's 
cancer, again opined that the development of this relatively 
rare cancer in an otherwise healthy individual raises concern 
that Agent Orange exposure may have been instrumental in 
causing the neoplasm.  By letter dated in May 2002 a neuro-
radiologist and associate professor of radiology at the 
Uniformed Services University of Health Sciences, C.B., M.D., 
opined that the veteran's cancer was caused by exposure to 
herbicides in Vietnam.  In the course of detailing his 
rationale, the examiner recognized the National Academy of 
Sciences position that the data was too sparse to make a 
definitive statement at the 90 percent confidence level.  The 
examiner also noted that there was no evidence that the 
veteran had been exposed to other risk factors for this 
condition-such as occupational exposure to nickel and 
chromium compounds, wood dust, and formaldehyde, consumption 
of salt-preserved foods, cigarette smoking or Epstein-Barr 
virus.  In light of this evidence, the Board finds it more 
likely than not, that the veteran's exposure to herbicides 
during service resulted in his incurring nasopharyngeal 
cancer which in turn led to his death.  The claim is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

